[DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                   ________________________                  FILED
                                                    U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                          No. 09-13704
                                                         AUGUST 26, 2010
                      Non-Argument Calendar
                                                           JOHN LEY
                    ________________________                CLERK

                D. C. Docket No. 08-60368-CV-PAS


CARLOS URQUILLA DIAZ,

                                                        Plaintiff-Appellant,

                               versus

KAPLAN UNIVERSITY,
a.k.a. Kaplan College,
a.k.a. Iowa College
Acquisition Corp.,
KAPLAN HIGHER EDUCATION CORP.,
WASHINGTON POST CO.,
ANDY ROSEN,
BEN WILCOX, et al.,


                                                     Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________
                          (August 26, 2010)
Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.


PER CURIAM:

      Carlos Urquilla Diaz appeals following entry of summary judgment in favor

of the defendants on his employment discrimination and retaliation claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a) and 3(a), and 42

U.S.C. § 1981. On the discriminatory termination claim, because the actions and

statements of the decision-makers did not demonstrate race discrimination without

inference, they did not constitute direct evidence. Diaz also failed to establish a

prima facie case of race discrimination with circumstantial evidence: he did not

show he was qualified for the jobs he held, and he did not identify a similarly

situated comparator who was treated more favorably. Moreover, even if he had

established a prima facie case, he did not show that the legitimate, non-

discriminatory reasons his employer proffered for terminating him were pretextual.

As for his retaliation claim, even if Plaintiff showed a prima facie case, Diaz still

failed to show that the legitimate, non-discriminatory reasons for terminating him

were pretextual and that the true purpose was retaliatory. Accordingly, the district

court did not err in granting the employer summary judgment on Diaz’s claims.

      AFFIRMED.




                                           2